Citation Nr: 0629352	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  96-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

The instant appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico, which denied a 
claim for service connection for left ear hearing loss.


FINDING OF FACT

The veteran's left ear hearing loss is not related to active 
service.  


CONCLUSION OF LAW

Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that service connection is warranted for a 
left hear hearing loss.  

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2005).  

In addition to direct service connection, service connection 
may be awarded on a presumptive basis.  Where a veteran 
served ninety days or more during a period of war or during 
peacetime after December 31, 1946, as here, and certain 
diseases, such as organic diseases of the nervous system 
(which includes sensorineural hearing loss), become manifest 
to a compensable degree within one year after the veteran's 
military service ends, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(2005), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

The service medical records are negative for any treatment or 
diagnosis related to the left ear.  His separation 
examination noted that he scored 15/15 in a whisper voice 
test.  As such, there is no direct evidence of in-service 
incurrence of left ear hearing loss.  The veteran has 
contended that left ear hearing loss began in service in 
1969.  The first indication in the record of left ear hearing 
loss is in the 1990s, many years after service.  A 2002 VA 
treatment record noted profound hearing loss in the left ear.

The veteran's claim fails because none of the competent 
evidence that links the veteran's left ear hearing loss to 
service.  The post-service military medical records only note 
hearing loss in the left ear many years after service; there 
is nothing in these records that suggests the veteran's left 
ear hearing loss may be related to service.  Because the 
veteran is a layperson, untrained in determining medical 
etiology, the veteran's own beliefs that his left ear hearing 
loss is related to service is not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As the preponderance of the evidence does not support a 
finding of service incurrence on a direct basis of left ear 
hearing loss and also does not provide a link between the 
veteran's currently diagnosed left ear hearing loss and 
service, service connection for left ear hearing loss is not 
warranted on a direct basis.  Further, as the preponderance 
of the evidence does not support a finding that left ear 
hearing loss was manifest to a compensable degree within a 
year of service, service connection is also not warranted on 
a presumptive basis.

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

In the present case, the unfavorable decision that is the 
basis of this appeal was already decided when the statute 
pertaining to the duties to notify and assist was enacted.  
The Court acknowledged in Pelegrini that where, as here, the 
38 U.S.C.A. § 5103(a) notice was not mandated at the time of 
the initial decision by the AOJ, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  These requirements were met.

This case was remanded for compliance with the duty to notify 
in December 2000.  VA provided the requisite notice by means 
of letters to the appellant from the RO dated in 2002 and 
2003 and advising him of the duty to assist and the duty to 
notify.  The appellant was told of the requirements to 
establish a successful claim for service connection.  He was 
advised of his and VA's respective duties.

With regard to the fourth element of notice, the Board notes 
that the RO's letters did not specifically request the 
veteran to provide "any evidence in his possession" that 
pertained to his claim.  However, as a practical matter, he 
has been fully notified of the need to provide such evidence.  
The 2002 and 2003 letters informed the veteran of his and 
VA's respective responsibilities in obtaining evidence, and 
notified him that he was ultimately responsible for providing 
the information and evidence to support his claim.  In April 
2006, the RO wrote the veteran and asked him to tell the RO 
whether he had additional information to submit.  He 
responded that he had no additional evidence to submit.  
Given those various pieces of correspondence, it is untenable 
that the veteran would have refrained from submitting any 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.

A June 2006 notice letter explained assignment of disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  This case 
was remanded for compliance with the duty to assist in July 
2003.  In addition, service medical records are associated 
with the claims files, as are post-service VA medical 
records.  The veteran has provided relevant private medical 
evidence.  

No VA examinations have been developed.  No such development 
is required when, as here, there is no evidence establishing 
that hearing loss occurred in service or within the 
presumption period.  McLendon v. Nicholson, 20 Vet. App. 79, 
84-86 (2006).  Further, there is no indication that hearing 
loss in the left ear or persistent or recurrent symptoms of 
left ear hearing loss may be associated with the veteran's 
service.  For example, there is no medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits - in such a 
case the Board would order a remand.  The Board therefore 
finds that VA has satisfied its duty to notify and assist.  
The veteran has not identified any additional available 
evidence which is pertinent to the claims adjudicated in this 
decision and has not been associated with the claims folder. 


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


